DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/20/2019.  The concurrently filed preliminary amendment has been entered in full.  Claims 1-19 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities: it is noted that an Example G is mentioned on page 29, line 25 of the substitute specification; however, the description of examples concludes with the concrete description of Example F (see pages 30-41).  In addition, the description does not include tables 11 and 12, since table 10 (for example E) is followed directly by tables 13-14, which relate to example F.  
	Clarification and appropriate correction of the specification are required. 	
Objection – Claims
	Claim 12 is objected to because of the following informalities: in the line following “(Formula I)” “with” should be amended to --where-- (i.e., “[[with]] where m represents …”). 
	Claim 16 is objected to because of the following informalities: in the penultimate line, the term “epoxyde” should read –epoxide--.
	Appropriate correction of the afore-noted claims is required. 

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, the claim provides the limitation to “the protected or unprotected thio functional group” (see lines 4-5).  There is no proper and sufficient antecedent basis for this limitation in the claim nor in the claim(s) upon which it depends (currently, claims 15/13/1).  	
	Claims 17 and 18 are dependent upon claim 16 such that the reasoning used to reject claim 16 is relied upon to reject the depend portions of said claims. 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. 
Christian et al (US 6313216 B1) is pertinent in disclosing a process for synthesizing styrene-isoprene rubber (SIR) using standard continuous stirred tank reactors (CSTRs) (col. 2, line 13 et seq.), the process comprising: continuously charging isoprene, styrene, an organolithium initiator, a polar modifier, and an organic solvent into a first polymerization zone; allowing the isoprene and styrene to copolymerize in the first polymerization zone to total conversion which is within the range of about 60 percent to about 95 percent, preferably about 75 percent to about 95 percent, to produce a polymer cement containing living styrene-isoprene chains; continuously charging the polymer cement containing living styrene-isoprene chains and additional styrene monomer into a second polymerization zone, wherein from 5 percent to 40 percent of the total amount of styrene changed is charged into the second polymerization zone; allowing the copolymerization to continue in the second polymerization zone to a conversion of the styrene monomer of at least 90 percent, wherein the total conversion of styrene and isoprene in the second polymerization zone is limited to a maximum of 99 percent; withdrawing a polymer cement of random SIR having living chain ends from the second reaction zone; killing the living chain ends on the random SIR; and recovering the random SIR from the polymer cement (col. 3, ll. 14-43; col. 4, ll. 31-33).  Included in a list of exemplary organolithium compounds that can be used as initiators, Christian et al mention N-lithiopiperidine and 3-pyrrolidine-1-propyllithium as highly preferred functionalized organolithium initiators (col. 7, ll. 58-60). While N-lithiopiperidine is a species of lithium amide, Christian et al specifically disclose only an anionic chain polymerization using n-butyllithium as the initiator in preparing SIR samples in a continuous two-reactor chain where each reactor was equipped with two axial flow turbines and baffles (col. 14, line 20 et seq.).  Furthermore, Christian et al do not teach the Applicants’ overall process, in particular the claimed feature of the amount by weight 
Mun et al (US 2019/0233547 A1) is pertinent in disclosing a method of preparing a modified conjugated diene-based polymer in a continuous series of two polymerization reactors and a polymer modification reactor, connected in series (Examples 1-13).  When a polymerization conversion ratio in the first reactor reached 30%, a polymer was transported from the first reactor to a second reactor via a transport pipe; and when a polymerization conversion ratio reached 95%, a polymer was transported from the second reactor to a third reactor via a transport pipe.  While mentioning lithium amide in a list of exemplary organolithium compounds ([0074]), Mun et al specifically teach the use of n-butyllithium as organometallic anionic polymerization initiator in all of the exemplified methods.  Furthermore, Mun et al do not teach the Applicants’ overall process, in particular, claimed stage a) of polymerization by means of n reactors r1 to rn, considered to be continuous stirred-tank reactors, which are equipped with an internal stirring system, and claimed feature of the amount by weight of all of the monomers entering the reactors r1 to rn representing from 5% to 25% by weight of the sum of the total inputs by weight of the reactors r1 to rn.
Hsu et al (US 2002/0120082 A1) is pertinent in disclosing the synthesis of SBR by a continuous polymerization process that was initiated with lithium amide initiator and performed in a continuous system of two polymerization reactors (Example 22).  The lithium amide initiator was formed in-situ by continuously adding hexamethyleneimine (HMI) or pyrrolidide and n-butyl lithium into the polymerization zone.  Hsu et al are silent as to intrinsic conversion by weight in the first polymerization reactor, and generally teach that the polymerization conversion attained in the polymerization zone (which will typically be a polymerization reactor or a series of polymerization reactors) will normally be about 85 percent ([0026]).  As such, Hsu et al fail to teach the Applicants’ overall process, in particular the claimed features of an intrinsic conversion by weight Cintrinsic,1 in the first reactor being less than 70%, 

Allowable Subject Matter
	Claims 1-11, 13-15 and 19 are allowed.  Claims 12 and 16 would be allowable if amended or rewritten to overcome the informality objection and rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Pending claims are allowed primarily because of the limitations to an input solution to the reactor r1 comprising an anionic polymerization initiator chosen from lithium amides and a polar agent, and the intrinsic conversion by weight Cintrinsic,1 in the first reactor being less than 70%, where Cintrinsic,1 is  defined as per present claim 1. 
The closest prior art is believed to be WO 2016/001372 A1 (‘WO ‘372’).  According to a machine-generated translation of the document (furnished herewith), WO ‘372 discloses a method for continuous synthesis of a modified diene elastomer comprising at least one silicon atom directly connected to the elastomer chain (paras [0146]-[0150]).  The synthesis is carried out in three reactors arranged in series, assumed perfectly stirred, and wherein the total monomer mass concentration = 10 wt% and the three reactors are respectively maintained at temperatures of 35oC, 44oC and 70oC.  However, the input solution to the first reactor comprises n-butyllithium and not an initiator chosen from lithium amides and a polar agent as in the present invention.  Moreover, WO ‘372 does not directly disclose either the intrinsic conversion by weight in the first reactor (r1), the total conversion by weight at the outlet of the third reactor (r3) or the overall conversion by weight in each reactor (ri), nor does the document provide sufficient information to conclude that the requisite values for Cintrinsic,1, Ctot and Coverall i, as defined in present claim 1, are implicitly taught.   
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-02-21